EXHIBIT 10.1

 

INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT

 

This INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT, dated as of May 3, 2016 (this
“Agreement”), is entered into among GTT Communications, Inc., a Delaware
corporation as the borrower (the “Borrower”), KeyBank National Association, as
the administrative agent (the “Administrative Agent”), and the Incremental Term
Lender (defined below) party hereto.

 

Reference is made to the Credit Agreement, dated as of October 22, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, various financial institutions from time to
time parties thereto (the “Lenders”), the Administrative Agent, the Lead
Arrangers identified therein and the other parties thereto.  Capitalized terms
which are defined in the Credit Agreement and which are used herein without
definition shall have the same meanings herein as in the Credit Agreement.

 

WHEREAS, the Credit Agreement provides in Section 2.17 thereof that the Borrower
may from time to time request Incremental Term Loan Commitments in accordance
with such Section 2.17;

 

WHEREAS, pursuant to Section 2.17 of the Credit Agreement, the Borrower desires
to obtain an Incremental Term Loan Commitment as hereinafter set forth, and
KeyBank National Association (the “Incremental Term Lender”) is willing to do so
on the terms set forth herein; and

 

WHEREAS, in connection with the foregoing, the Borrower desires to appoint
KeyBanc Capital Markets Inc. and SunTrust Robinson Humphrey, Inc., as joint lead
arrangers and joint bookrunners with respect to this Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                      The Borrower hereby appoints each of
KeyBanc Capital Markets Inc. and SunTrust Robinson Humphrey, Inc., as joint lead
arrangers and joint bookrunners with respect to this Agreement and the
Incremental Term Loan Commitments to be provided hereby. No fees shall be
payable to the joint lead arrangers and joint bookrunners with respect to the
Incremental Term Loan contemplated hereunder.

 

2.                                      Pursuant to Section 2.17 of the Credit
Agreement, the Borrower has requested Incremental Term Loan Commitments in an
aggregate principal amount of $30,000,000, which amount is permitted under, and
shall reduce the amount set forth in, clause (A) of the definition of
“Incremental Facility Maximum Amount” set forth in the Credit Agreement, and
that such Incremental Term Loan Commitments become effective on the Effective
Date, as defined below.  The Borrower has also requested that the Administrative
Agent waive the minimum 15 day time period required pursuant to
Section 2.17(a)(ii) of the Credit Agreement prior to the effectiveness of any
such Incremental Term Loan Commitments.

 

3.                                      Pursuant and subject to Section 2.17 of
the Credit Agreement and this Agreement, the Incremental Term Lender hereby
commits to provide an Incremental Term Loan Commitment in an aggregate principal
amount of $30,000,000 on the Effective Date, on the terms and subject to the

 

--------------------------------------------------------------------------------


 

conditions set forth in this Agreement.  In addition, the Administrative Agent,
in its capacity as such, hereby waives the minimum 15-day period for a notice
requesting Incremental Term Loan Commitments required pursuant to
Section 2.17(a) of the Credit Agreement prior to the effectiveness of any such
Incremental Term Loan Commitments and agrees that the Incremental Term Loan
Commitment to be provided hereunder may be effective on the Effective Date.

 

4.                                      Upon the satisfaction of the conditions
precedent below and the occurrence of the Effective Date, (i) the Incremental
Term Lender shall provide an Incremental Term Loan Commitment to the Borrower
which shall provide for Incremental Term Loans to be made to the Borrower on the
Effective Date in an aggregate principal amount of $30,000,000, (ii) such
Incremental Term Loans made pursuant to the Incremental Term Loan Commitment
established hereunder shall constitute “Term Loans” for all purposes under the
Credit Agreement and shall have the same terms and conditions as the existing
Term Loans under the Credit Agreement (including, without limitation, with
respect to interest payable thereon and the maturity date thereof), provided
that the quarterly amortization amount payable with respect to the Incremental
Term Loans provided hereunder on the dates set forth in Section 2.13(b) of the
Credit Agreement, commencing with June 30, 2016, shall be $75,000, and (iii) as
of the Effective Date, the aggregate outstanding principal amount of Term Loans
(including the Incremental Term Loans to be made by the Incremental Term Lender
pursuant to the Incremental Term Loan Commitment Loan established hereunder) are
set forth on Schedule A hereto.

 

5.                                      Upon the satisfaction of the following
conditions precedent, the effective date for this Agreement shall be May 3, 2016
(the “Effective Date”):

 

(a)                                 the Administrative Agent shall have received
an executed signature page hereto from the Borrower and the Incremental Term
Lender;

 

(b)                                 the Borrower shall have executed and
delivered to the Incremental Term Lender the separate fee letter agreed to
between the Borrower and the Incremental Term Lender in connection with this
Agreement;

 

(c)                                  the Borrower shall have executed and
delivered to the Administrative Agent a Term Note for the account of the
Incremental Term Lender evidencing the Incremental Term Loan Commitment
established hereby;

 

(d)                                 each of the Guarantors shall have
acknowledged and agreed to the terms of this Agreement;

 

(e)                                  the Administrative Agent shall have
received a certificate of the Secretary or an Assistant Secretary of the
Borrower (i) certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement, and (ii) attaching certified copies
of the resolutions of the Board of Directors (or similar governing body) of the
Borrower approving this Agreement;

 

(f)                                   the Administrative Agent shall have
received a Notice of Borrowing, inter alia, certifying, as of the Effective
Date, the conditions set forth in Section 4.02 of the Credit Agreement are
satisfied; and

 

2

--------------------------------------------------------------------------------


 

(g)                                  the Administrative Agent shall have
received an opinion of counsel to the Borrower and any Guarantor that is not an
Immaterial Subsidiary in form and substance reasonably satisfactory to the
Administrative Agent.

 

6.                                      The representations and warranties of
the Borrower under the Credit Agreement and the other Loan Documents are true
and correct in all material respects (or in the case of any representation or
warranty subject to a materiality qualifier, true and correct) as of the date
hereof, both before and after giving effect to this Agreement, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects (or in the case of any representation or
warranty subject to a materiality qualifier, true and correct) as of the date
when made.

 

7.                                      As of the date hereof, both before and
after giving effect to this Agreement, no Default or Event of Default shall have
occurred and be continuing under the Credit Agreement.

 

8.                                      This Agreement is a Loan Document
delivered in connection with the Credit Agreement.

 

9.                                      THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, as of the date first above written.

 

 

BORROWER:

 

 

 

GTT COMMUNICATIONS, INC.

 

 

 

By:

Michael Sicoli

 

Name:

Michael Sicoli

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

INCREMENTAL TERM LENDER:

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

Paul Malec

 

Name:

Paul Malec

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Acknowledged and agreed to:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

By:

Paul Malec

 

Name:

Paul Malec

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Acknowledged and agreed to:

 

 

 

GTT AMERICAS, LLC

 

 

 

 

 

By:

Michael Sicoli

 

Name:

Michael Sicoli

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Schedule A

 

As of the Effective Date, the aggregate outstanding principal amount of Term
Loans (including the Incremental Term Loans to be made by the Incremental Term
Lender pursuant to the Incremental Term Loan Commitment Loan established
hereunder) is $429,000,000.

 

--------------------------------------------------------------------------------